Name: Commission Regulation (EC) No 1750/97 of 9 September 1997 concerning the stopping of fishing for mackerel by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 10 . 9 . 97 EN Official Journal of the European Communities L 246/3 COMMISSION REGULATION (EC) No 1750/97 of 9 September 1997 concerning the stopping of fishing for mackerel by vessels flying the flag of Belgium from 26 August 1997; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic ­ able to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (2), as last amended by Regulation (EC) No 71 1 /97 (3), provides for mackerel quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of mackerel in the waters of ICES divisions II a (EC zone), III a; III b, c, d (EC zone), IV by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1997; whereas Belgium has prohibited fishing for this stock as HAS ADOPTED THIS REGULATION: Article 1 Catches of mackerel in the waters of ICES divisions II a (EC zone), III a ; III b, c, d (EC zone), IV by vessels flying the flag of Belgium or registered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1997. Fishing for mackerel in the waters of ICES divisions II a (EC zone), III a; III b, c, d (EC zone), IV by vessels flying the flag of Belgium or registered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the European Communities. It shall apply with effect from 26 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 261 , 20 . 10 . 1993, p. 1 . (2) OJ L 66, 6 . 3 . 1997, p. 1 . P) OJ L 106, 24. 4. 1997, p. 1 .